Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 17 July 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Shepherds Town [Virginia] July 17th: 1800
Dear Sir

By the Newspapers which arrived the last post, we are informed of your return to New York. I have therefore requested Lieutt: Walbach to take charge of such part of the Cavalry regulations as we had compiled, and to carry them to you, agreably to your desire, at New York. He will set out in about a week. The only part finished is what relates to the training the horses, and to Military Equitation; but these will require to be revised and corrected, and some parts of them perhaps, to be new cast. The former was principally taken from the great work of Drummond Count Melfort, from La Gueriniere’s “Manuel de Cavalerie,” and from Lord Pembroke and Coll: Tindale. The latter principally from the French “ordonnance concernant l’exercise et les maneuvres des Troupes à cheval,” adopting also every thing good on this subject in Drummond, Tyndale, Nevile, La Gueriniere, and the English Sword Exercise. In this the principle of the Movement of threes is introduced, and chiefly compiled by ourselves, as the printed books are not sufficiently full on this subject. With regard to the Maneuvres and evolutions, we have caused some to be copied, from Nevile, and the British regulations and elucidations, and also from Warnery, an excellent Prussian Horse Officer. But we wished first to have seen your Maneuvres and evolutions, as we are of opinion they ought to be as near those of the Infantry, as the necessary differences of the Services will admit. These copies which we send are by no means sufficient, there are many other evolutions, which ought to be introduced and some should be taken from the French ordonnance. We had likewise begun with the Police and discipline of the cavalry, chiefly taken from the French and German, when the British rules and regulations on the same subject were sent us, but we were disbanded before it was in our power to compare them. I have not had time to read over the papers sent you, so that it is probable they may be very incorrect.

I have this moment received a letter from the New Secretary of War, mentioning that Coll: Toussard is appointed Inspector of the Artillery, and that by Law his duty is to be pointed out by the Secretary of War, under the direction of the President, he requests my opinion to state what are the Inspector’s proper duties, as he is not yet acquainted with those of his own office. Had you made any progress in this? if so I shall be obliged to you for them, if not I will pick them out from the French Code Militaire. If you write to me by the return of the post or a day or two afterwards, be so good as to direct to me at Mount Vernon where Mrs: P. and myself are going for a week to pay our respects to Mrs. Washington. I shall then return to this place. I cannot get Mrs. P—— to travel where you propose, till the end of September when I shall go to North Carolina and thence to South Carolina and Georgia. I presume the Eastern States, particularly M—— are firm for Mr: A. I am told the report relative to a coalition between J & A, is erroneous. Be so good as to inform me, how you found the sentiments in general in the Eastern States, relative to the ensuing Election. Maryland I am told will change their mode of voting, to counteract as much as they can, the Virginia plan.
Mrs: Pinckney unites with me in best respects to Mrs: Hamilton & I am with sincere regard & esteem
Yours truly

Charles Cotesworth Pinckney
Honble Genl: Hamilton
